DETAILED ACTION
Claims 1-8, 10-14 and 16-17 dated 10/12/2022 are being considered in this office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Salles et al. (US 2020/0152067A1) and in view of Jammoussi et al. (US20180202398A1) and here in after will be referred as Salles and Jammoussi. 

Regarding Claim 1, Salles teaches a preventative maintenance system for service of a replaceable maintenance item comprising (Para [0050] “FIG. 7 depicts a flow chart of a method for managing maintenance of fleet cars according to one or more embodiments shown and described herein.” And Para [0051]: “By way of example, if Fleet Car #1 has been driven far less mileage than the estimated mileage at that point of time, then the main processor may remove oil change set based on the passage of time.”): 

Salles also teaches a computer readable data map including a routine maintenance schedule with a plurality of predetermined maintenance intervals for the replaceable maintenance item and an assigned maintenance schedule with an assigned maintenance interval for the replaceable maintenance item (Para [0033] “Referring to FIG. 3, the database 460 of the fleet car management system 450 is described. FIG. 3 depicts a block diagram of the database 460 according to one or more embodiments shown and described herein. The database 460 includes various data sets that may be needed for determining driving patterns and usage patterns of fleet cars such as Fleet Car 41. As shown in FIG. 3, the database 460 includes a driver score 462, maintenance history data 464, accident reports data 466, a predetermined maintenance schedule 468, estimated condition data 472, and actual wear and tear data 474. In other embodiments, the database 460 may include more or less data sets based on need.”);
Salles teaches compare the estimated end of useful life with the assigned maintenance schedule, and modify the assigned maintenance schedule if the estimated end of useful life does not match the assigned maintenance interval (Para [0050] “As discussed above in connection with FIG. 3, the database 460 stores the estimated condition data 472. As discussed above, the main processor 452 determines actual operating condition of Fleet Car #1 based on the driver scores and the usage pattern of Fleet Car #1. (Step 703). The main processor 452 then determines a deviation if any of actual wear and tear condition from the predetermined estimated condition. (Step 704). [0051] In some embodiments, such deviation from the predetermined estimated condition may trigger a need to adjust a predetermined maintenance schedule and predetermined maintenance tasks. (Step 706).
	
Jammoussi teaches a sensor configured to measure performance data associated with an actual physical condition of a replaceable maintenance item (Para [0007] Line 3-7: “By using data sensed on-board the vehicle, in association with vehicle driving statistics, the state of health of a component may be calculated more accurately. For example, the internal resistance and capacitance of a system battery may be better determined by accounting for temperature effects, as well as the effects of aggressive operator driving behavior.”);
 Jammoussi also teaches a processor configured to estimate an estimated end of useful life for the replaceable maintenance item based on the performance data (Para [007] “By converting the sensed state of health into an estimate of a remaining time or duration of vehicle operation before component servicing is required, a vehicle operator may be better notified of the condition of the component. As a result, timely component servicing may be ensured, improving vehicle performance.”), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salles to incorporate the teachings of Jammoussi to include a sensor configured to measure performance data associated with an actual physical condition of a replaceable maintenance item and a processor configured to estimate an estimated end of useful life for the replaceable maintenance item based on the performance data. Doing so would effectively increase the safety of the vehicle operation. 

Similarly Claim 11 is rejected. 

Regarding Claim 2, Salles an in view of Jammoussi teaches the preventative maintenance system of claim 1. 
Salles teaches wherein the predetermined maintenance intervals are based on a predetermined number of operating hours or on a predetermined duty cycle (Para [0035] : “The predetermined maintenance schedule 468 may be determined based on statistical and historical data relating to average wear and tear of a fleet car and may not reflect the actual operating conditions of fleet cars. The predetermined maintenance schedule may be used as a guideline, or standard to determine maintenance tasks associated with a particular stage of fleet cars.”).  

Similarly Claim 17 is rejected. 

Regarding Claim 3, Salles in view of Jammoussi teaches the preventative maintenance system of claim 2. 
Jammoussi teaches wherein the processor is configured estimate the estimated end of useful life for the replaceable maintenance item based in part upon a total operating time associated with the replaceable maintenance item ( Para [0048] “The method enables the predicting of a state of degradation of a vehicle component based on a change in value of a metric associated with the vehicle component, from an initial value of the metric at a time of installation in the vehicle system, over a duration of vehicle travel. The predicting is further based on a distance traveled by the vehicle over the duration, the metric derived from a sensed vehicle operating parameter.”).  
Similarly Claim 12 is rejected. 

Regarding Claim 5, Salles in view of Jammoussi teaches the preventative maintenance system of claim 1. 
Jammoussi wherein the replaceable maintenance item is selected from the group comprising a fuel filter, an air filter, and oil filter (Para [0039] #intake air filter.).  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salles in view of Jammoussi in further view of official notice.

Regarding Claim 4, Brett in view of Salles an in further view of Jammoussi teaches the preventative maintenance system of claim 3.  

Brett does not expressly teach wherein the processor is configured to extrapolate from the performance data to a performance limit retrieved from a computer readable map of anticipated performance ratings stored in the non-transitory memory to estimate the estimated end of useful life for the replaceable maintenance item.  
However, the idea of extrapolate in Statistics is well known tool which allows you to find the future value. Hence it would have been obvious to an ordinary person skilled in the art to utilize Brett, Salles and Jammoussi disclosed current performance data and predicting the future state of the component. Doing so would more effectively determine the state of the component. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brett in view of Salles and in further view of Jammoussi and in further view of Nevin et al. (US8214135) and here in after will be referred as Nevin. 

Regarding Claim 6, Brett in view of Salles an in further view of Jammoussi teaches the preventative maintenance system of claim 5.  
Nevin teaches in wherein the performance data is measured pressure drop (A controller 32 interacts with sensors 34 and 36 as well as fuel supply system 16 to control the flow of fuel and to sense the pressure drop across DPF 20. DPF 20 may be regenerated as directed by controller 32 with input of the sensors 34 and 36, each of which provide pressure readings so that the pressure drop across DPF 20 can be calculated by controller 32 based on the difference in pressure measurements between sensors 34 and 36.)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brett, Salles and Jammoussi to incorporate the teachings of Nevin to include the performance data is measured pressure drop. Doing so would more effectively determine the useful life of the component.

Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Salles in view of Jammoussi and in further view of Brett et al. (US2017/0122151) and here in after will be referred as Brett. 

Regarding Claim 7, Salles in view of Jammoussi teaches the preventative maintenance system of claim 1. 
Salles also teaches wherein the replaceable maintenance item is lubricant (Para [0051] : “By way of example, if Fleet Car #1 has been driven far less mileage than the estimated mileage at that point of time, then the main processor may remove oil change set based on the passage of time.”).

Brett teaches the performance data is selected from the group comprising viscosity, density, and dielectric constant (Para [0050]: “data indicating one or more quality indicators of the fluid, such as data indicating transmissibility, opacity, reflectivity, the colour, an electrical resistance, a capacitance, the dielectric constant, the viscosity or the density of the fluid, which quality indicator may have been determined by the sensor or received from another device such as the dose controller or as input by a user;”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salles Jammoussi to incorporate the teachings of Brett to include the performance data is selected from the group comprising viscosity, density, and dielectric constant. Doing so would effectively increase the safety of the vehicle operation. 

Similarly Claim 13 is rejected. 

Regarding Claim 8, Salles in view of Jammoussi teaches the preventative maintenance system of claim 1. Brett teaches wherein the processor is included with an engine control module factory installed with the internal combustion engine (Para [0049] : “The engine control system 2 comprises a communication interface 98, a processor 96 and a data store 94 a shown in FIG. 1. The data store 94 is arranged for the exchange of data with the processor 96 and the communication interface 98. The processor 96 is arranged for the exchange of data with the data store 94 and the communication interface 98. The communication interface 98 is arranged for communication with the dose controller 1 of the replaceable fluid container 14 and the engine communication interface 106.”).  

 Similarly Claim 14 is rejected. 


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brett in view of Salles and in further view of Jammoussi and in further view of Dhingra et al. (US10119886) and here in after will be referred as Dhingra. 

Regarding Claim 10, Salles in view of Jammoussi teaches the preventative maintenance system of claim 1. 

Dhingra teaches further comprising a telematics system to communicate reassignment of the replaceable maintenance item to a remote computer system (Col. Line 52-64 : “In some arrangements, the output of the module 102 is integrated with the original equipment (OE) telematics box/system 140 the digital datalink (e.g., via a J-1939 datalink protocol). This integration provides real-time or batch information concerning each filtration system of the internal combustion engine. This information assists technicians, fleet managers, vehicle operators, and the like in making real-time service decisions with respect to the various filtration systems and the vehicle's operation. In some arrangements, the output of the module is received on a mobile device via the Bluetooth transceiver of the module 102 (e.g., a BTLE 4.0 transceiver) such that the data is viewable a mobile device application (e.g., a smartphone application).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salles and Jammoussi to incorporate the teachings of Dhingra to include a telematics system to communicate reassignment of the replaceable maintenance item to a remote computer system. Doing so would effectively increase the safety of the vehicle operation. 
Similarly Claim 16 is rejected. 

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered have been found somewhat persuasive. 
Applicants mainly argues that “Brett does not disclose a preventative maintenance system for replaceable maintenance items but instead discloses "a service interval or dosage regime ... to defining a time or vehicle mileage intervals at which to dose each of the compositions into the fluid.". The Office somewhat agrees with the applicant and changed grounds of rejection in view of the argument. 
The examiner believes he have responded to all the arguments present at this time. However, if the applicant believes that the examiner has missed to address any argument, the applicant is encouraged to contact the examiner directly to expedite the process.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668